Title: From James Madison to James Madison, Sr., 26 January 1795
From: Madison, James
To: Madison, James, Sr.


Hond Sir
Pha. Jany. 26. 95
Your favr. of the 5th. came to hand a few days ago only. I must leave it to your judgment to dispose of my wheat at Sawney’s. If there he any doubt about the fate of the flour to be made from it, I had rather it shd. go to Mr. Dunbar without that risk, or to Mr. Triplet if the conveyance cannot be procured. If it can, I had rather Mr. D. should have it, as my business is with him. I am sorry I did not know what you mention about the Timothy sooner. I would have sent seed along with the Clover seed, to resow the meadow ground. If resowing can be yet done in tolerable time Mr. Collins ought to get the Seed at Fredg. or Elsewhere without a moment’s delay. In the former case Mr. Dunbar will supply the money. In the latter you can let him have the money left to pay for the seed Mr. Taylor had engaged. You may take the fallow either from Sawney’s or Black-Meadow as you think most proper, for the Mill business. I do not wish Tamerlane to be plowed if it can be avoided, as I must use him for the saddle on my return. If both the Mares be not with foal one of them if really wanted may be used. Do you mean that I am immediately to provide Mill stones & Bolting Cloths? I wish you to write me immediately & particularly on the subject. I shall attend to Laundrums affair & the tea for Mrs. Macon. Also to your money & certificates; but I can tell you before I enquire that if I am to sell, a new power will be essential for that purpose. I have heard nothing of Js. Madison, except that he was at Fanny Hites after I left that neighbourhood, and talked of coming to Philada. I suppose he must have gone to Baltimore.
The newspapers continue to talk of peace in Europe except as to England whom the French are unwilling to let off without a campaign with her alone. The information is credited, tho’ not yet authenticated. Nothing from Mr. Jay. The expectations & private accts. are in favor of some valuable result to his demands. Congress are engaged on the subject of the Military establishment, & providing a fund for paying off the pub. debt. Nothing final is yet done on either. We are well and offer our love to my mother & your self. Yr. Affe. son
Js. Madison Jr
Fanny has answered & very handsomely the letter referred to her.
